Ease 1:17-6Y-0330ZAIN Document 44 Pied g

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA CARMELINA TAMAY LAZO, individually
and on behalf of others similarly situated,

Plaintiffs,
-against-

KIM’S NAILS AT YORK AVENUE, INC. (d/b/a
KIM’?S NAIL SALON), VERA NAIL & SALON,

INC. (d/b/a KIM’S NAIL SALON), MARGARET

KIM and JUNG IM KIM.
Defendants.

i:
Vi
z
i
in

Jorn en
Bs mes ven a

~47-€v-03302 % “|

ishg hae tat ia
/

af i
PE OSST i
we a ad f

{

(

Cem caare  f

|

t

aN 0 7.2019

CONSENT JUDGMENT

ECF Case

Pursuant to the partics agreement the the Court hereby renders Judgment as follows:

Judgment is entered in favor of PlaintiffMARIA CARMELINA TAMAY LAZO against

Defendants JUNG IM KIM and KIM’S NAILS AT YORK AVENUE, INC. (d/b/a KIM’S NAIL

SALON), jointly and severally, in the amount of $80,000.00, inclusive of attorneys’ fees and

costs.

We stipulate to and request entry of this consent judgment.

KIM’S NAILS AT YORK AVENUE, INC. (d/b/a KIM

Swe ty (ah
JUNG IM KIM
By: SWE (a, (Clee

MARIA CARMELINA TAMAY LAZO

By: day pie cep Jeb) Lu lomaphese

1S NAIL SALON)

 
CASE EAT GYOFSOZAN! DOCUMENT Filed OMe Page 2 of2

CORPORATE ACKNOWLEDGMENT
OF KIM’S NAILS AT YORK AVENUE, INC. (d/b/a KIM’S NAIL SALON)

STATE OF NEW YORK __ )

) ss:
COUNTY OF )
On the {(, day of Jil ., 2018, before me personally came JUNG IM KIM, as the

Chief Executive Officer of KIM’S NAILS AT YORK AVENUE, INC. (d/b/a KIM’S NATL
SALON), to me known who, being by me duly sworn, did depose that he is the Chief Executive
Officer of KIM’S NAILS AT YORK AVENUE, INC. (d/b/a KIM’S NAIL SALON), and that he
is the individual described in and who executed the foregoing Consent Judgment, and duly
acknowledged to me that he executed the same.

ee: if Slatin a SALVATIERRA

J wy :

Notary Pu HG votary Public, State of New York
No, 0184971312

PERSONAL ACKNOWLEDGMENT OF JUNG IM_KItalified in Nassau County Js

Comitission Expires Aug. 27, 20

 

STATE OF NEW YORK )
) ss:

COUNTY OF )

On the (44 day of Ju, 2018, before me personally came JUNG IM KIM, to me
known who, being by me duly sworn, did depose and say that she is the individual described
herein and who executed the foregoing Consent Judgment, and duly acknowledged to me that
she executed the same.

MONICA SALVATIERRA
Notary Public, State of New York
No, 018A4971312 otha SLAW
Quitifed in Nassau County
Commission Expues Aug. 7,

ool Notary Public

 

 
